OFFICE -OF THE AlTORNEY            GENERAL          OF ‘TEXAS

                                 AUSTIN




Eon..George E. sbeapsra
Cciqtrollerof Public Accounts
Austin, T e x aa




                                                    ,~or,.the Forty-
                                                       a f ex on the




                           tionsa law bscame effective es
                           1, and the question arise3 8s to




             The stetu:e ir.C’$XZEtiOLl       ii3   drtiOY.6     16,    t~GUS6
Bill   xo.   8   ?orty-ccvonth     L6&faQ#,             WiliCh   ii333668   8
tcz on Ccr4&.n oil me11 services. Se&ions 1 and 2
of t&it st3tutxi.povide00 Poll~v~s:
.   -




             George 8. Sheppard,Faze 2


             ;-.        Vaction    I.. (3) The tern 'pcrsonVshall
                        ..
                    ror tns purpose of this Article ffisen3na in-
                    ma0   indivi&wfis,prrtnorohips,firms, joint
                    stock c021p3nis3, essscintions,and corpora-
                    tioil3.
                           "(b) Zvery person in this St&a engqesd
                     in the businass of furnishingany service or
                    poricr3ingany autg for othsrs for a consi&
                     eration or coupensotion,with the u3s of any
                     device, tools, instrumentsor aquipaent,olec-
                     trical, mechanical,or otherMae, or by means
                   -of nny cheticccl,  electr:col, or mschanical
                    process when such service is garformed in
                     connectionwith th6 ccnsnting of the oosing
                     ssst of any foilor gas well or the shooting
                     or acidizln$ the forsotionsof such wells or
                    .thesurveying or testing of the sad3 or
                    other formatinnsOS the earth in any such
                     oil or &as viells,shall report on the 20th
                     of each month and pay'to the Comptroller,at
                     his office in Austin; Texas, an ocaupation
                     tax equal to tpo ana two-tenths (2.2) per
        ;.           cent of the gross amount reoelved from said
                     service  furnished or duty qarformed,during
                     the calen&cr month next prsceaing. The ssld
                     report shall be executsd usder oath on a form
                     prescribedand fu&W.shea by ths ComptrolLer,
                                                           .
                           "Sec. 2. A complete record of the busi-
                     ness transacted,togetherrrithany othor ln-
                     formmtion the Comptrollermay require shall
                     be kept by eaoh person furnishing any service
                     or performingany duty subjecttosaid fsx,
                    v?Lichsaid raeores shall be kept for a FsriOd
                     of t?w (2) yB?irB,open to the inspectionof
                     the Comptrollerof Public Accounts Or the
                     Attorney G,nersl of this State, or their au-
                     t!:orizedrspresentatives. T~Q Comptroller
                     ah311 havs the suthority to ocloptrules and
                     rsgulntionsfor the enforcementof this AP
                     title an& the collectionof the tax leVi6a
                     hwein.*f




                                :
        Gear&e 11. Sheppard,Fqs   3


                                        General's Opinion no.
                  IB stqtad in I?.ttsrney
        O-3627. d:?tadJune 27. 19.L.l.We think S-As is 2 tax
        on~~a~Vica furnished'4ndmbutp  3erScr:md.* It is 2n
        excise      on opsrstionsllperSor;ladin connectionWith"
        certain Oil Mel1 services. It is not a tax on the
        gross recei;?ta,but it is rnaasursa by the gross re-
        ceipts reoeivsd by the operator,ati it is not due un-
        til the next inonthafter the gross rece13ts are recaiv-
        ea.
                 AQ this iaw aid not go into asseot until Xay
        1, 194.l.it a0c,snotspzly to oper-tionsp.zrSomeb prior
        to tb:t tine, unless the language of the ststuta shows
        a clear intent that it apTlg to acts prior to that date.
        w8 find no such language. In thecase of RO6E5U.,LCOUNTY
        V. KAWW3   OOVYE, 69 Tax. 172, 6 S.W. 131, the court
:
        tisia :

                 m!r. Risho:,says: *In the absenae of sny
            special indicationor reason, end EE a comon
            rule, a statute will not be applied ratrospec-
            tivaly, even when there is no ctnstitntional
       '5   impeaiaent. Some of tha cases appear to hold
            that to work an exceptionto this rula the rat,-
            rospeotive intent must appear in the words
          j~tbe~elves.' (Bishopon The mitten Laws, seo.
              . *
                 See slao the cs3es of IEZi%AR P* TZRRiZL, 115
    ',. Tax. 530r 2P4 8.7:.946, and CITY OFPCRT ViGRTRv. 3XOR-
        ROy;','28&
                 S.W. 275.
                 T&G  tax is.xsasursdby recajgts rsceived for
        operetions ps~riormaRay 1, 19&l, or thereafter. F
                 OS ::henthe receipt3are ~CGiVQd by the pep
        fiareiless
        Zoo maa6 liable for the tajc,a ts% ia only au0 if those
       .raceipts nro for taxable oper3tiona,thet is, open-
        tions Rorfor~ed after the la59was in effect. Our an-
        mer to your question is that no tax acorues fron
        raC6ipt3 the operator receive& during ?&y, 194l. in
        pagnlentof servicea Surniahedan4 duty periornad dur-
        tag Ansil, 1941.